Citation Nr: 0214759	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-08 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for sarcoidosis of the bilateral lungs.  

2.  Entitlement to an effective date earlier than April 28, 
1999 for the award of a 30 percent rating for sarcoidosis of 
the bilateral lungs, to include a claim of clear and 
unmistakable error in a December 1973 rating decision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The veteran testified before the undersigned Member during a 
videoconference hearing held in April 2002.  A transcript of 
that hearing has been associated with the claims folder.  

The issue of entitlement to an effective date earlier than 
April 28, 1999 for the award of a 30 percent rating for 
sarcoidosis of the bilateral lungs, to include a claim of 
clear and unmistakable error in a December 1973 rating 
decision, is addressed in the REMAND portion of the decision, 
below.


FINDING OF FACT

During his April 11, 2002 Board videoconference hearing, 
prior to the promulgation of a decision on the appeal, the 
veteran withdrew his appeal on the issue of an increased 
evaluation for sarcoidosis of the bilateral lungs.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue certified by the RO for appeal is entitlement to an 
increased rating for sarcoidosis of the bilateral lungs, 
currently evaluated as 30 percent disabling.  During the 
April 2002 Board videoconference hearing, the veteran and his 
representative clarified that the claim was not, in fact, for 
an increased rating and specified the intended issue on 
appeal.  These statements are construed as intending to 
withdraw the appeal with respect to the increased rating 
issue.   

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 1991).  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  In this case, the veteran 
has withdrawn this appeal and, hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal on the issue of entitlement to a disability rating 
greater than 30 percent for sarcoidosis of the bilateral 
lungs is dismissed.  



REMAND

Review of the claims folder reveals that the RO granted the 
veteran an initial 30 percent disability rating for 
sarcoidosis of the bilateral lungs in a January 1969 rating 
decision.  In a December 1973 rating decision, the RO reduced 
the disability evaluation to 10 percent.  The September 2000 
rating action awarded an increase to 30 percent effective 
from April 28, 1999.  

In his April 2001 Notice of Disagreement, the veteran 
indicated that the December 1973 rating decision reduced his 
disability evaluation without notice of his appellate rights.  
The October 2001 Substantive Appeal specifically alleges 
clear and unmistakable error in the December 1973 rating 
decision.  As discussed above, testimony from the April 2002 
Board videoconference hearing reflects the veteran's 
disagreement with the reduction of his evaluation in the 
December 1973 rating decision and allegation of clear and 
unmistakable error.     

The Board construes this information of record as a Notice of 
Disagreement with the RO's award of a 30 percent rating from 
April 28, 1999 for sarcoidosis of the bilateral lungs, based 
on a claim of clear and unmistakable error in a December 1973 
rating decision.  Because the Notice of Disagreement placed 
the issue in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2002); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to an effective 
date earlier than April 28, 1999 for the 
award of a 30 percent rating for 
sarcoidosis of the bilateral lungs, to 
include a claim of clear and unmistakable 
error in a December 1973 rating decision.  
The RO must either include in the 
statement of the case adjudication of the 
issue of alleged clear and unmistakable 
error in the December 1973 rating 
decision or simultaneously issue a rating 
decision on the matter.  The RO should 
afford the applicable time for perfection 
of the appeal with submission of a 
substantive appeal.  If the veteran 
perfects the appeal, the RO should take 
appropriate steps for certification of 
the appeal to the Board.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



